Case 1:17-cv-00102-JB-N Document 100 Filed 11/14/19 Page 1 of 2             PageID #: 1277



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION


   JIMMY STANTON, AIS # 157689                  :

          Plaintiff,                            :

   vs.                                          :   CIVIL ACTION 17-0102-JB-N

   JEFFERSON DUNN, et al.,                      :

          Defendants.                           :


                                            ORDER


          In order to ensure that Plaintiff Stanton receives the Court’s order treating

   several Defendants’ Answers and Special Reports as motions for summary

   judgment, the Court examined the Alabama Department of Corrections’ website

   and discovered that Plaintiff Stanton’s current address is Limestone Correctional

   Facility, 28779 Nick Davis Road, Harvest, Alabama 35749. Plaintiff did not notify

   the Court of this change in his address as he was ordered to do in order to avoid

   the dismissal of his action for failure to prosecute. (Doc. 1 at 16, PageID.16;

   Doc. 8 at 3, PageID. 34). The Clerk is DIRECTED to change Plaintiff’s Holman

   address on the docket to reflect his current address.

          DONE and ORDERED this _14__day of November, 2019.



                                      /s/ KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
Case 1:17-cv-00102-JB-N Document 100 Filed 11/14/19 Page 2 of 2   PageID #: 1278




                                      2
